NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1



               United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                     Submitted May 25, 2010
                                      Decided May 25, 2010

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                   ILANA DIAMOND ROVNER, Circuit Judge

No.  09‐3650

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff‐Appellee,                               Court for the Southern District of Illinois.

       v.                                              No. 4:98CR40088‐001‐JPG

TONY MONTEZ GLADNEY,                                   J. Phil Gilbert,
     Defendant‐Appellant.                              Judge.

                                            O R D E R

        After Tony Gladney admitted to violating conditions of his supervised release, the
district court revoked his supervision and ordered him to serve an additional 60 months’
imprisonment.  Gladney appeals, but his appointed counsel has concluded that the appeal
is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967).  Gladney
has not responded to counsel’s motion, so we review only the potential issues counsel
identifies in his facially adequate brief.  See CIR. R. 51(b); United States v. Schuh, 289 F.3d 968,
973‐74 (7th Cir. 2002).

       Gladney pleaded guilty in 1999 to one count of conspiring to distribute crack
cocaine.  See 21 U.S.C. §§ 846, 841(a)(1).  He faced a statutory minimum of 10 years in prison
and a maximum of life imprisonment; his guidelines range was 188 to 235 months.  The
No. 09‐3650                                                                               Page 2

district court imposed a 192‐month term of imprisonment and a 5‐year term of supervised
release.  Gladney’s prison term was reduced in 2001 to 128 months because he provided
substantial assistance to the government, and his supervised release began in November
2007.  Gladney failed to comply with several conditions of his supervision, so in May 2008
the court modified his supervision and placed him in a halfway house for up to 180 days.

        That modification did not deter further violations, and in August 2009 the probation
office petitioned for revocation.  By then Gladney had violated at least six conditions of his
supervision, including the condition that he not commit additional crimes.  According to his
probation officer, Gladney had committed five more offenses while on supervision,
including first‐degree murder, possession of a firearm by a felon, aggravated discharge of a
firearm, and making false statements.  At his revocation hearing, Gladney denied
committing the murder but admitted the other crimes.  He also admitted to violating four
other conditions of his supervision: leaving the judicial district without permission, failing
to report to his probation officer, failing to follow the probation officer’s directions, and
associating with a felon without permission.  In view of these uncontested violations, the
government did not offer evidence about the murder, and the district court did not make a
finding on that allegation.

        Based on Gladney’s admissions, the district court revoked his supervised release and
ordered him to serve a 60‐month term of reimprisonment, the statutory maximum.  See 18
U.S.C. §§ 3583(e)(3), 3559(a)(1); 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A)(iii).  The
reimprisonment range was 37 to 46 months, based on a Grade A violation (aggravated
discharge of a firearm) and Gladney’s criminal‐history category of IV.  See U.S.S.G. §§ 7B1.1,
7B1.4.  Gladney argued in mitigation that a federal judge and assistant United States
attorney in St. Louis, Missouri, had told him that his supervised release would not be
revoked if state authorities did not prosecute him for the new crimes, and he asked the court
to abide by that understanding.  He also insisted that he already had been punished for
some of his violations; several of them—making false statements, leaving the district
without permission, failing to report to the probation officer, and failing to follow the
probation officer’s instructions—were the same violations that led the court to place
Gladney in the halfway house for 180 days.  These arguments did not sway the court:

       Mr. Gladney, even apart from the admissions to violations that you say that you
       were put in a halfway house and feel like you were punished for violating those,
       your plea to aggravated discharge of a firearm is a very serious offense.  The
       Court notes that you received a 64‐month Rule 35 reduction in your sentence for
       your cooperation with the Government in the judgment of this Court and you’ve
       [sic] continued violations of your supervised release, you threw all that away.
       The Court’s going to sentence you to the maximum of 60 months.
No. 09‐3650                                                                                 Page 3

       Counsel considers arguing on appeal that the district court should not have revoked
Gladney’s supervised release in light of the assurances he allegedly received from the judge
and prosecutor in St. Louis.  But Gladney did not back up his representation with
evidence—not even his own testimony—so the district court had no basis to conclude that
any promise had been made to him.  Even if we assume that Gladney received such
assurances and that he will not be prosecuted by state authorities, we would find his
revocation proper.  Refraining from crime was a mandatory condition of Gladney’s
supervised release, see 18 U.S.C. § 3583(d), and the district court had authority to revoke his
release once he committed those offenses, see id. at § 3583(e)(3).  And a promise by a court or
prosecutor in another judicial district could not bind the district court here, which sentenced
Gladney originally and thus maintained ultimate authority over his supervised release.  See
United States v. Monteiro, 270 F.3d 465, 472 (7th Cir. 2001); United States v. Lilly, 206 F.3d 756,
761‐62 (7th Cir. 2000).

       Counsel also examines whether Gladney could challenge the reasonableness of his
term of reimprisonment.  Although a district court must consider the range established by
U.S.S.G. § 7B1.4 and most of the factors in 18 U.S.C. § 3553(a) before imposing a term of
reimprisonment, we would disturb that term only if it was plainly unreasonable.  See 18
U.S.C. § 3583(e); United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United States v.
Neal, 512 F.3d 427, 438 (7th Cir. 2008).

        It would be frivolous to argue that the term in this case is plainly unreasonable. The
district court was aware of the guidelines range of 37 to 46 months but explained that 60
months was more appropriate because aggravated discharge of a firearm is a “very serious”
offense and Gladney had thrown away the 64‐month reduction he had earned for providing
substantial assistance to the government.  We have consistently approved of weighing the
seriousness of the violation of supervised release when selecting a term of reimprisonment,
e.g., Neal, 512 F.3d at 438; United States v. Carter, 408 F.3d 852, 854‐55 (7th Cir. 2005); United
States v. Salinas, 365 F.3d 582, 589 (7th Cir. 2004), and district courts may impose longer
terms of reimprisonment if the defendant previously benefitted from a sentence reduction
for providing substantial assistance, see U.S.S.G. § 7B1.4 cmt. n.4; United States v. Hergott, 562
F.3d 968, 970 (8th Cir. 2009); United States v. Bungar, 478 F.3d 540, 546 (3d Cir. 2007). 
Moreover, as counsel recognizes, Gladney could not argue that the district court
unreasonably refused to credit him with the 180 days he spent at the halfway house.  See
U.S.S.G. § 7B1.5(b) (“Upon revocation of supervised release, no credit shall be given (toward
any term of imprisonment ordered) for time previously served on post‐release
supervision.”).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.